DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the remarks/arguments filed for Application 17/363,234 filed on 30 June 2021.
Claim 1 has been canceled. 
Claims 2-10 have been added.
Claims 2-10 are currently pending and have been examined.

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph,
The following is a quotation of 35 U.S.C. 112(b)
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites “a computer-based system and interface for participation in a project funding contest by a plurality of users able to provide funding and an entity associated with the project …” As the claim recites both a computer-based system and an interface, the claim is descriptive of hybrid claim language. In re Katz (see also MPEP 2173.05 (p) A single claim which claims both a method (process) and system (machine) steps is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs.)

As such, the claim is indefinite for being directed to an improper mixed claim use and/or "hybrid" format that blends both a system and interface claim together. Because the claim recites both a system and another statutory category together, it does not apprise a person of ordinary skill in the art of its scope, and it is invalid under section 112, paragraph 2. (IPXL Holdings v. Amazon (Fed. Cir. 2005), in which the Federal Circuit held that “a single claim covering both an apparatus and a method of use of that apparatus” fails to meet the requirements of §112.)

Dependent claims 3-10 are rejected based dependency on rejected base claim 2. 

Claim Rejections - 35 USC §101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 recites: “… receive from the entity criteria about the project comprising a desired funding amount, a milestone, and a deadline to meet the milestone; determine for the milestone a respective proposed liability associated with a failure to achieve the respective milestone by the respective milestone deadline; initiate a transfer the entity vault to the holding vault of assets commensurate with the proposed liabilities; for a plurality of respective users … : (a) present … information about the entity, … including information about the project and … through which the respective user can select from a first option of the milestone being met by a specified deadline and a second option of the milestone not being met by the specified deadline; (b) receive a respective funding offer from the respective user by in response to selection of the first or second option, when the first option has been selected requesting … entry of an amount to fund and indicate a corresponding payout amount if the milestone is met for an entered amount to fund, and when the second option has been selected request via the respective user device a desired payout amount and indicate a corresponding amount to fund to obtain the desired payout amount if the milestone is not met; (c) determine based on the proposed liability an amount of accepted liability by the respective user based on receipt of the respective funding offer and display on the interface information reflecting the accepted liability; (d) initiate a transfer from a respective user vault to the holding vault, the respective user vault associated the respective user, of assets commensurate with the respective funding offer from the respective user vault; determine whether the entity has achieved the milestone by the respective deadline; in response to a determination that the entity has not achieved the milestone initiating a transfer from the holding vault to each respective user vault of assets commensurate with the respective funding offer of the respective user and of assets commensurate with the respective accepted liability for the funding offer of the respective user; and, in response to a determination that the entity has achieved the milestone by the respective deadline initiating a transfer from the holding vault to the entity vault of at least a portion of the assets commensurate with the funding offer from each of the respective users associated with the milestone and funds commensurate with each respective accepted liability”. The claim is directed to a system which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely using rules/instructions for facilitating receiving (collecting), storing, inputting, processing,  transmitting, and presenting (displaying) data and/or information (rules, instructions) associated with a contractual agreement.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; sales activities or behaviors; business relations; managing personal behavior of relationships or interactions between people (including following rules or instructions) as well as mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion); key word is “reasonably” performed in the mind ((generic computer components do not preclude the claim from reciting an abstract idea) groupings, inasmuch as the claimed method as a whole is directed towards facilitating a contractual arrangement associated with a project funding scheme incorporating various payoff and liability agreements in an automated manner, involving steps which are nothing more than merely executing instructions or rules associated with managing a contractual agreement associated with the funding of a project and/or venture but for the recitation of generic computer components. Executing rules or instructions governing a contractual agreement or arrangement between people falls within the certain methods of organizing human activity grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device, nothing in the claim element precludes the steps from the organizing human interactions and mental processes groupings. Accordingly, for these reasons, the claim recites an abstract idea. 

Performing steps comprising rules/instructions for facilitating receiving (collecting), storing, inputting, processing,  transmitting, and presenting (displaying) data and/or information (rules, instructions) associated with a contractual agreement falls within the certain methods of organizing human activity grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device, nothing in the claim element precludes the steps from the organizing human interactions grouping, whereas but for the computer device language, the limitations recited in the context of the claim encompasses user thinking performing the business decision steps recited.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. Accordingly, for these reasons, the claim recites an abstract idea. 

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of performing a set of instructions and/or rules for facilitating a contractual arrangement associated with a project funding scheme incorporating various payoff and liability agreements in an automated manner. The claim recites the additional element – using a computer-related device (e.g., “processor-based computer platform”, “memory”, “data store”, “entity vault”, “user vaults”, “holding vault”, “software”, “user device”, “user interface”, “display”)to perform the steps recited. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising performing a set of instructions and/or rules for facilitating a contractual arrangement associated with a project funding scheme incorporating various payoff and liability agreements in an automated manner. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible.

Dependent claims 3-10 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.

3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Specific findings on the level of ordinary skill in the art may be omitted if the cited prior art reflects an appropriate level and the need for testimony is not shown. Okajima v. Bourdeau, 261 F.3d 1350, 1355 (Fed. Cir. 2001).


Claims 2-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al., US 2014/0229370 (hereinafter “Yu”), in view of Crooks et al., US 2012/0109723 (hereinafter “Crooks”), in view of Malackowski et al., US 7,353,202 (hereinafter “Malackowski”), in view of Deo et al., US 8,370,192 (hereinafter “Deo”), in view of Bendel, US 2012/0136807 (hereinafter “Bendel”).

Claim 1: (Canceled)  

Claim 2: (New) Yu discloses a computer-based system and interface for participation in a project funding contest by a plurality of users able to provide funding and an entity associated with the project, the system comprising: 

a processor-based computer platform having a memory and configured to electronically communicate with remote devices over a network; (FIG. 1)

at least one data store in communication with the platform and having an entity vault, a plurality of user vaults, and a holding vault defined therein, each respective vault having information stored therein indicating an amount of a designated asset; the memory having software stored thereon which configures to the processor to: (FIG. 1; FIG. 2: [Holding Accounts]; ¶¶[0004, 0015, 0026, 0028-0029, 0036])

Yu doesn’t explicitly disclose but Crooks teaches:

receive from the entity criteria about the project comprising a desired funding amount, a milestone, and a deadline to meet the milestone; (Crooks, ¶¶[0084, 0108, 0153, 0159])

It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of establishing clear goals and objectives against which activities may be measured.

Yu doesn’t explicitly disclose but Malackowski teaches:

determine for the milestone a respective proposed liability associated with a failure to achieve the respective milestone by the respective milestone deadline; 

initiate a transfer the entity vault to the holding vault of assets commensurate with the proposed liabilities; 

(Malackowski, Abstract: “…an exemplary method can include providing an investment to a venture having an intellectual asset, and receiving a security interest in the intellectual asset. The security interest secures an ownership right upon failure by the venture to meet established parameters.”; C2 L24-28: “…method can include obtaining cooperation from a debtor and any secured parties having security interests in the debtor, receiving full ownership of an intellectual asset from the debtor in satisfaction of an obligation incurred from an agreement with the debtor…”). 

It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Malackowski with those of Yu for the motivation of minimizing investment risk by enabling an investor with means to recoup losses incurred.

Yu further discloses:

for a plurality of respective users, each associated with a respective user device: 

(a) present via the network a user interface for display on a respective user device connected to the network, the respective user device associated with a respective user, the user interface having a first display area including information about the entity, a second display area including information about the project and a user input area through which the respective user can select from a first option of the milestone being met by a specified deadline and a second option of the milestone not being met by the specified deadline; 

(¶¶[FIG. 1[124]; 0021, 0026, 0070])

Yu doesn’t explicitly disclose but Crooks teaches:

(b) receive a respective funding offer from the respective user by in response to selection of the first or second option, when the first option has been selected requesting via the respective user device entry of an amount to fund and indicate a corresponding payout amount if the milestone is met for an entered amount to fund, and when the second option has been selected request via the respective user device a desired payout amount and indicate a corresponding amount to fund to obtain the desired payout amount if the milestone is not met; (Crooks, ¶¶[0084, 0108, 0153, 0159])

(c) determine based on the proposed liability an amount of accepted liability by the respective user based on receipt of the respective funding offer and display on the interface information reflecting the accepted liability; (Crooks, ¶¶[0084, 0108, 0153-0154, 0159]) 

It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of providing funding to enable realization or accomplishment of a project and/or business endeavor.

Yu further discloses:

(d) initiate a transfer from a respective user vault to the holding vault, the respective user vault associated the respective user, of assets commensurate with the respective funding offer from the respective user vault; (¶¶[0004, 0015, 0026, 0028-0029, 0036])

Yu doesn’t explicitly disclose but Deo teaches:

determine whether the entity has achieved the milestone by the respective deadline; (Deo, C9 L10-13: “The project’s overall schedule information may provide users with a plurality of deliverables/milestones, planned start and end dates, a target date, percentage complete status… etc.”)

It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Deo with those of Yu for the motivation of achieving successful completion of specific goals and objectives.

Yu doesn’t explicitly disclose but Malackowski teaches:

in response to a determination that the entity has not achieved the milestone initiating a transfer from the holding vault to each respective user vault of assets commensurate with the respective funding offer of the respective user and of assets commensurate with the respective accepted liability for the funding offer of the respective user; (Malackowski, Abstract: “…an exemplary method can include providing an investment to a venture having an intellectual asset, and receiving a security interest in the intellectual asset. The security interest secures an ownership right upon failure by the venture to meet established parameters.”; C2 L24-28: “…method can include obtaining cooperation from a debtor and any secured parties having security interests in the debtor, receiving full ownership of an intellectual asset from the debtor in satisfaction of an obligation incurred from an agreement with the debtor…”) 

It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Malackowski with those of Yu for the motivation of minimizing investment risk by enabling an investor with means to recoup losses incurred.

Yu doesn’t explicitly disclose but Bendel teaches:

in response to a determination that the entity has achieved the milestone by the respective deadline initiating a transfer from the holding vault to the entity vault of at least a portion of the assets commensurate with the funding offer from each of the respective users associated with the milestone and funds commensurate with each respective accepted liability. (Bendel, Abstract; ¶[0017])

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Bendel to those of Yu as disclosed above for the motivation of providing investors with the opportunity to participate in the upside potential of an investment.

Claim 3: (New) Yu in view of Crooks in view of Malackowski in view of Deo in view of Bendel discloses system of claim 2. Yu further discloses:

wherein the respective display comprises a first button for selection of the first option and a second button for selection of the second option, the software further configuring the processor to: 

present on the interface in response to selection of the first button a data entry area for receipt of the amount to fund and a data output area for display of the respective corresponding payout amount; (¶¶[FIG. 1[124]; 0021, 0026, 0070])

present on the interface in response to selection of the second button a data entry area for receipt of the desired payout amount and a data output area for display of the corresponding amount to fund.  (¶¶[FIG. 1[124]; 0021, 0026, 0070])

Claim 4: (New) Yu in view of Crooks in view of Malackowski in view of Deo in view of Bendel discloses system of claim 2. Yu doesn’t explicitly disclose:

the software further configuring the processor to: 

receive from a particular respective user via the interface an alternative liability for the milestone; 

output the alternative liability to the entity; 

receive from the entity an indication of acceptance or rejection of the alternative liability; and 

if the indication is acceptance, initiate a transfer from the entity vault to the holding vault of assets commensurate with a difference between the proposed liability and alternative liability, wherein the accepted liability for the respective user is the alternative liability.  

Crooks, however, makes this teaching in a related endeavor (Crooks, ¶¶[0084, 0108, 0153-0154, 0159]). It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of providing funding to enable realization or accomplishment of a project and/or business endeavor.

Claim 5: (New) Yu in view of Crooks in view of Malackowski in view of Deo in view of Bendel discloses system of claim 2. Yu doesn’t explicitly disclose:

wherein the accepted liability is the proposed liability.  

Crooks, however, makes this teaching in a related endeavor (Crooks, ¶¶[0084, 0108, 0153-0154, 0159]). It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of providing funding to enable realization or accomplishment of a project and/or business endeavor.

Claim 6: (New) Yu in view of Crooks in view of Malackowski in view of Deo in view of Bendel discloses system of claim 2. Yu further discloses:

in which the platform is further configured to: 

determine a compensation to be paid in exchange for services related to the project provided from a party not the entity or any of the plurality of users; (¶¶[0034, 0040])

initiate a transfer of assets commensurate with the compensation from the holding vault to an account associated with the party after determining whether the entity has achieved the milestone by the deadline.  (FIG. 4:[330, 340])

Claim 7: Claim 7, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 7 is rejected in the same or substantially the same manner as claim 5.

Claim 8: (New) Yu in view of Crooks in view of Malackowski in view of Deo in view of Bendel discloses system of claim 2. Yu further discloses:

where the platform is further configured to, in response to a determination the entity has achieved a particular milestone by the respective deadline, initiate a transfer of a non-cash asset of the entity to each such respective user commensurate with the funding offer of such respective user.  (FIG. 4:[330, 340])

Claim 9: (New) Yu in view of Crooks in view of Malackowski in view of Deo in view of Bendel discloses system of claim 2. Yu doesn’t explicitly disclose:

wherein the entity is a business, the proposed liability comprises a non-cash asset.  

Bendel, however, makes this teaching in a related endeavor (Bendel, Abstract; ¶[0017]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Bendel to those of Yu as disclosed above for the motivation of providing investors with the opportunity to participate in the upside potential of an investment.

Claim 10: (New) Yu in view of Crooks in view of Malackowski in view of Deo in view of Bendel discloses system of claim 9. Yu doesn’t explicitly disclose:

wherein the non-cash asset comprises royalty shares of the business.   

Bendel, however, makes this teaching in a related endeavor (Bendel, Abstract; ¶[0017]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Bendel to those of Yu as disclosed above for the motivation of providing investors with the opportunity to participate in the upside potential of an investment.


Conclusion

Claims 2-10 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692